CORRESPONDENCE: Dolgenos Newman & Cronin LLP 96 Spring Street, New York, N.Y. 10012 212-925-2800Fax 212-925-0690 December24, 2009 VIA EDGAR and FEDERAL EXPRESS Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Attention: Division of Corporate Finance Re:Genterra Capital Inc. Registration Statement on Form F-4 Filed August 20, 2009, amended October 26, 2009 and December 2, 2009 File No.: 333-161460 Ladies and Gentlemen: Enclosed is a copy of a Comment Letter from the Staff to Genterra Capital Inc., an Ontario corporation to be formed by the amalgamation of Consolidated Mercantile Incorporated and Genterra Inc., each an Ontario corporation, with respect to Registration Statement on Form F-4, as amended on October 26, 2009. The Company is providing herein responses to the comments and the supplemental information requested by the Staff, and will incorporate the Staff's comments in future filings.For reference, we have numbered and cross referenced each comment in the Comment Letter to a similarly numbered item in this letter. General 1.After consultation with the Division of Investment Management, we have added a Risk Factor to address the risk of being deemed or otherwise considered an investment company under the Investment Company Act of 1940, as amended. In addition, we have revised, on pages 11, 12 and 45 of this amendment, the description of the registrant’s business post amalgamation. 2.Most of the defined terms, including the bulk of the glossary, have been eliminated and the use of initial capped terms severely reduced throughout the prospectus. Cover Page of Prospectus 3.The cover page has been edited to include only those items required to be included by Item 501 of Regulation S-K or is key to an investment decision. The cover page has been limited to one page as requested. Risk Factors, page 10 4.Risk factors which address risks presented to GCI as a result of continuing the business of CMI were inadvertently dropped from the previous amendment; they have been included in this amendment on page 8. Genterra And CMI Shareholders Will Receive GCI Shares In The Amalgamation, Page 5.The requested disclosure has been included with this amendment on page Historical and Proforma Financial Data of GCI, Genterra and CMI, page 17 6.Please see our response to Comment 11 below. Selected Pro Forma Financial Data for GCI, pages 18-20 7.Please see our response to Comment 11 below. Genterra Formal Valuation, page 33 8.The requested disclosure has been included with this amendment on page Selected Financial Information – CMI,pages 50-51 and 53. 9.Please see our response to Comment 11 below. Information Concerning Genterra, page 134 Description of Business, page 135 10.
